              Case 20-01350-RAM       Doc 12       Filed 12/19/20   Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                   Miami Division
                                www.flsb.uscourts.gov

  In re:                                               Case No. 20-15954-RAM
                                                       Chapter 13
  PHUONG MIMI NGUYEN,

           Debtor.
                                               /

                                                       Adv. Case No. 20-01350-
MELANIE ADAMS, individually and on behalf
                                                       RAM
of her minor daughter, TAYLOR ADAMS,
         Plaintiff,
  vs.

PHUONG MIMI NGUYEN,

           Defendant.
                                                   /

                     ANSWER AND AFFIRMATIVE DEFENSES

   Defendant, PHUONG MIMI NGUYEN, by and through undersigned counsel, files her

answer and affirmative defenses to the complaint and states:

   1. Defendant admits the allegations in paragraphs 1 and 2.

   2. Defendant denies the remainder of the allegations and demands strict proof

      thereof.


                              AFFIRMATIVE DEFENSES

   1. Plaintiff fails to state a cause of action under 11 U.S.C. § 523(a)(2). Defendant

      did not, directly or indirectly, engage in and/or participate in false pretenses,

      false representation or actual fraud.

   WHEREFORE, Defendant, PHUONG MIMI NGUYEN, requests that the court find
              Case 20-01350-RAM        Doc 12     Filed 12/19/20    Page 2 of 2




that any debt owed to Plaintiff is dischargeable, that Plaintiff take nothing in this action,

that the Court enter judgment against Plaintiff and in favor of Defendant and for another

relief the court deems appropriate.

                                CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of the foregoing was served on

December 19, 2020 to all parties on the list to receive e-mail notice/service for this case,

via the Notice of Electronic Filing (which is incorporated herein by reference).


                                                /s/ Ricardo A. Rodriguez______
                                                Ricardo A Rodriguez, Esq.
                                                Rodriguez Law, P.L.
                                                900 West 49th Street, Suite 505
                                                Hialeah, FL 33012
                                                Tel: 305-262-8226 / Fax: 305-262-8229
                                                Email: ricardo@rdgzlaw.com
                                                Service Email: mail@rdgzlaw.com
                                                FBN: 0496901
